            Case 2:20-cv-02273-APG-DJA Document 17 Filed 03/04/21 Page 1 of 2




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      MARILYN ARMSTRONG,
4
                            Plaintiff,
5                                                            2:20-cv-02273-APG-DJA
      vs.                                                    ORDER
6     BOULDER CITY HOSPITAL, INC., a Nevada
      non-profit corporation,
7
                             Defendant.
8
             Before the Court is Marilyn Armstrong v. Boulder City Hospital, Inc., case number 2:20-cv-
9
     02273-APG-DJA. The court received an email from Defense counsel, Alice Campos Mercado, Esq.,
10
     requesting an exception to the attendance requirement at the ENE. (See attached). The email was sent to
11
     VCF_Chambers@nvd.uscourts.gov and cc’d to Margie Nevin. No notice of this email was given to
12
     Plaintiff. This was an ex-parte communication to chambers.
13
            Pursuant to LR IA 7-1(b), except as provided in subsection (a), an attorney or pro se party must
14
     not send case-related correspondence, such as letters, emails, or facsimiles, to the court. All
15
     communications with the court must be styled as a motion, stipulation, or notice, and must be filed in the
16
     court’s docket and served on all other attorneys and pro se parties. The court may strike any case-related
17
     correspondence filed in the court’s docket that is not styled as a motion, stipulation, or notice.
18
            Pursuant to LR IA 7-2(a), Ex Parte Defined. An ex parte motion or application is a motion or
19
     application that is filed with the court but is not served on the opposing or other parties. An ex parte
20
     communication is a communication between a pro se party or attorney and a judge or chambers when the
21
     opposing party or attorney is not present or copied, including telephone calls, letters, or emails.
22
            Here, the email from Ms. Mercado violates both LR IA 7-1(b) and LR IA 7-2(a).
23
            Accordingly,
24

25
           Case 2:20-cv-02273-APG-DJA Document 17 Filed 03/04/21 Page 2 of 2




1           IT IS HEREBY ORDERED that the court will not consider Defendant’s email request. If

2    Defendant wishes to request an exception to the attendance requirement to the ENE, Defendant must

3    comply with this Court’s local rules.

4           DATED this 4th day of March, 2021.
                                                            _________________________
5                                                           CAM FERENBACH
                                                            UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
